per curiam:
Nuevamente nos encontramos en la necesi-dad de ejercer nuestra facultad disciplinaria contra una integrante de la clase togada por incumplir con los requi-sitos del Programa de Educación Jurídica Continua y con su deber de actualizar su dirección en el Registro Unico de Abogados y Abogadas, así como por desatender las órdenes de este Tribunal. Dicho incumplimiento no nos deja otra alternativa que separar a la Leda. Magda I. Torres Martí-nez (licenciada Torres Martínez) inmediata e indefinida-mente del ejercicio de la abogacía. Pasemos a exponer los antecedentes fácticos que sostienen nuestro dictamen.
I
La licenciada Torres Martínez fue admitida al ejercicio de la abogacía el 17 de enero de 1997.
El 29 de abril de 2014, la Directora del Programa de Educación Jurídica Continua (PEJC o Programa), Leda. Geisa M. Marrero Martínez, compareció ante esta Curia *293mediante un Informe sobre Cumplimiento con Requisito de Educación Jurídica Continua. En su escrito, esta nos in-dica que la licenciada Torres Martínez no completó los re-quisitos del PEJC para el periodo del 1 de julio de 2007 al 30 de junio de 2009.
Debido al incumplimiento de la licenciada Torres Martí-nez, el 14 de agosto de 2009 la Directora del PEJC le envió un Aviso de Incumplimiento y le otorgó, entre otras alterna-tivas, sesenta (60) días adicionales para completar los cur-sos exigidos por el PEJC. Surge del informe del PEJC que la licenciada Torres Martínez no pagó la cuota por incumpli-miento tardío establecida en la Regla 30 del Reglamento del Programa de Educación Jurídica Continua^1)
Así las cosas, transcurrido un periodo considerable para que la licenciada Torres Martínez completara los requisitos reglamentarios y al ésta no haberlos cumplido, el 16 de agosto de 2011 la Directora del PEJC le remitió una citación para una vista informal. No obstante, a pesar de que dicha citación fue notificada a la dirección provista por la licen-ciada Torres Martínez en el Registro Único de Abogados y Abogadas (RUA), la notificación fue devuelta por el servicio postal. En vista de ello, el PEJC le remitió la comunicación nuevamente a la dirección de correo electrónico registrada en el RUA.
Ante este cuadro fáctico, y debido a que la licenciada Torres Martínez no compareció a la vista informal, el Oficial Examinador recomendó a la Junta del PEJC que nos remi-tiera el asunto. Además del incumplimiento arriba reseñado con respecto al período de 2007-2009, en el Informe sobre Incumplimiento con Requisito de Educación Jurídica Continua presentado por la Directora del PEJC se nos indica, además, que la licenciada Torres Martínez tampoco ha cum-plido con los requisitos del PEJC para los periodos del 1 de julio de 2009 al 30 de junio de 2011 y del 1 de julio de 2011 al 30 de junio de 2014.
*294Así las cosas, el 13 de mayo de 2014 emitimos una Re-solución en la que le concedimos a la licenciada Torres Martínez un término de veinte (20) días para que mostrara causa por la cual no debería ser suspendida del ejercicio de la profesión por incumplir con los requisitos de educación jurídica continua y por no contestar los requerimientos del PEJC. También apercibimos a la licenciada Torres Martí-nez que su incumplimiento con los términos de la Resolu-ción conllevaría su suspensión inmediata del ejercicio de la abogacía. El servicio postal devolvió la Resolución. Se no-tificó por segunda vez dicha Resolución el 12 de septiembre de 2013 por correo electrónico, sin éxito.
II
A. El Código de Ética Profesional establece que los y las profesionales del derecho tienen el deber de “mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la participación en programas educativos de mejoramiento profesional [...]”. Canon 2 del Código de Ética Profesional, 4 LPRA Ap. IX. Véanse, además: In re Arroyo Rosado, 191 DPR 242 (2014); In re Rivera Trani, 188 DPR 454 (2013). En consecución de ese fin, el PEJC requiere que los miembros activos de la profesión legal certifiquen haber tomado, como mínimo, veinticuatro (24) horas crédito cada dos (2) años. Regla 6(a) del Reglamento de Educación Jurídica Continua, 4 LPRA Ap. XVII-D; In re Rivera Trani, supra. Ello siempre y cuando no esté exento según las disposiciones de la Regla 4 del Reglamento del Programa de Educación Jurídica Continua 4 LPRAAp. XVTI-E.
En aquellos casos en que un abogado o una abogada no cumpla oportunamente con los requisitos de educación ju-rídica continua, deberá presentar un informe en el cual explique las razones que justifiquen su tardanza y tendrá, además, que pagar una cuota. In re Rivera Trani, supra. *295Ahora bien, en casos de incumplimiento, el Director o la Directora de la Junta citará al letrado o letrada a una vista informal en la que podrá presentar prueba que justifique las razones de su proceder. Id. De no comparecer, la Junta del Programa remitirá el asunto a la atención de este Tribunal. In re Arroyo Rosado, supra. En innumerables ocasiones este Tribunal ha disciplinado a los abogados y las abogadas que han desatendido los requerimientos de la Junta e incumplido con las horas crédito de educación ju-rídica continua. In re Rivera Trani, supra; In re Grau Collazo, 185 DPR 938 (2012); In re Ramírez Ferrer, 183 DPR 382 (2011).
B. Por otro lado, la Regla 9(j) del Reglamento de esta Curia dispone que la Secretaria o el Secretario del Tribunal tendrá el deber de llevar un registro de todas las personas abogadas y notarías autorizadas a ejercer la profesión legal en nuestra jurisdicción. 4 LPRAAp. XXI-B; In re Arroyo Rosado, supra. Para esos propósitos, este Tribunal creó el RUA, una base de datos que almacena de manera centralizada la información de aquellas personas autorizadas a ejercer la abogacía y la notaría en Puerto Rico. Id. Véanse, además: In re Camacho Hernández, 188 DPR 739 (2013); In re Martínez Class, 184 DPR Ap. (2012). De manera paralela, la Regla 9(j), supra, impone a los letrados y letradas la obligación de mantener actualizados en el RUA sus datos personales, la dirección física y postal de su lugar de empleo y residencia, y el correo electrónico, entre otros datos.(2) In re Arroyo Rosado, supra. Véase, además, In re Rivera Trani, supra. En múltiples ocasiones hemos enfatizado la importancia de que todo miembro de la profesión legal mantenga al tribunal informado sobre sus direcciones y su información personal, y el deber de notificar de manera inmediata a la Secretaría de este Tribunal cual-*296quier cambio en los datos que han provisto en el RUA. Id.; In re Toro Soto, 181 DPR 654 (2011); In re Borges Lebrón, 179 DPR Ap. (2010).
La omisión de un abogado o una abogada de mantener al día su dirección obstaculiza el ejercicio de nuestra juris-dicción disciplinaria. Hemos resuelto que ello es suficiente para decretar su separación indefinida de la profesión. In re Arroyo Rosado, supra; In re Rivera Trani, supra; In re Toro Soto, supra.
C. Finalmente, el Canon 9 del Código de Ética Profesional regula la conducta del abogado ante los tribunales y exige que esta se caracterice por el mayor respeto. 4 LPRA Ap. IX; In re Guerrero Ledesma, 190 DPR 237 (2014); In re Pérez Román, 191 DPR 186 (2014). Continuamente nos vemos obligados a recordarles a los integrantes de esta profesión que para honrar este mandato se requiere una escrupulosa atención y obediencia a los requerimientos de este Tribunal, particularmente cuando se trata de procedimientos disciplinarios. In re Grau Collazo, supra; In re Pérez Román, supra; In re De León Rodríguez, 190 DPR 378 (2014). En innumerables ocasiones hemos expresado que desatender las órdenes judiciales constituye un serio agravio a la autoridad de este Tribunal e infringe el Canon 9 del Código de Ética Profesional, supra. In re Pérez Román, supra; In re García Incera, 177 DPR 329 (2009). De igual manera, hemos advertido que cuando un letrado o letrada ignora nuestros requerimientos y se muestra indiferente a nuestros apercibimientos procede su suspensión inmediata e indefinida del ejercicio de la profesión. In re Pérez Román, supra; In re Guerrero Ledesma, supra; In re Colón Olivo, 187 DPR 659 (2013); In re Marrero García, 187 DPR 578 (2012).
*297III
Según relatáramos, la licenciada Torres Martínez no ha cumplido con los requisitos de educación jurídica continua desde el 2007. En consecuencia, el PEJC le envió un Aviso de Incumplimiento y le concedió un término adicional para subsanar las deficiencias. Posteriormente, intentó citarla a una vista informal. No obstante, el servicio postal devolvió las comunicaciones enviadas a esos fines. Debido a la in-comparecencia de la licenciada Torres Martínez, la Junta del Programa nos refirió el asunto. Así las cosas, el 13 de mayo de 2014 emitimos una Resolución otorgándole a la letrada un término considerable para que nos expusiera su posición. Sin embargo, también nos fue devuelta la notifi-cación de esa Resolución.
Como se puede colegir, los esfuerzos realizados tanto por el PEJC como por este Tribunal para contactar a la licen-ciada Torres Martínez han sido inútiles debido a que su dirección en el expediente personal disponible en el RUA no está al día. Como vimos, incumplir con el deber de ac-tualizar la información de contacto en el RUA obstaculiza nuestra jurisdicción disciplinaria y ello es suficiente para decretar su separación indefinida de la profesión.
Por otro lado, hasta el presente, la licenciada Torres Martínez no ha subsanado sus deficiencias de educación jurídica continua desde el 2007. Según discutido, este Tribunal ha disciplinado a los abogados y las abogadas que han desatendido los requerimientos de la Junta y que han incumplido con las horas crédito de educación jurídica continua.
Además, la licenciada Torres Martínez ha exhibido una actitud de indiferencia, no solo con las órdenes de este Tribunal, sino con los requerimientos del PEJC. Así, en vista del craso incumplimiento de la letrada con los requisitos del PEJC y con las órdenes de este Tribunal, y por haber *298faltado a su deber de mantener los datos de RUA al día, decretamos su suspensión inmediata e indefinida del ejer-cicio de la abogacía. Le ordenamos, por lo tanto, notificar a todos sus clientes de su inhabilidad para continuar con su representación legal, así como devolver tanto los expedien-tes de los casos pendientes, como los honorarios recibidos por trabajos no rendidos. Igualmente, debe informar opor-tunamente de su suspensión tanto a los foros judiciales como los administrativos del país. Estas gestiones deberán notificarse a este Tribunal dentro del término de treinta (30) días a partir de la notificación de esta Opinión “per curiam”.

Se dictará Sentencia de conformidad.


(1) 4 LPRAAp. XVII-E.


(2) El letrado o letrada deberá, además, designar una de las direcciones para recibir las notificaciones del Tribunal. Regla 9(j) del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B.